TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-12-00241-CR



                               Ricardo Donnell Smalls, Appellant

                                                  v.

                                   The State of Texas, Appellee


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT
       NO. 11-829-K277, HONORABLE JAMES E. MORGAN, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant filed his notice of appeal on April 18, 2012, the clerk’s record was

completed on May 30, and the reporter’s record was filed on December 10, making appellant’s brief

due on January 9, 2013. See Tex. R. App. P. 38.6(a). On January 17, counsel filed a motion to

withdraw from the case, explaining that he has been elected to public office as the District Attorney

of Milam County.

               We grant counsel’s motion to withdraw and abate the appeal. The trial court shall

conduct a hearing to determine whether appellant still wishes to pursue his appeal and, if so, shall

appoint new counsel to represent appellant on appeal. The court shall make appropriate findings and

recommendations, and a supplemental record from this hearing, including copies of all findings and

orders and a transcription of the court reporter’s notes, shall be forwarded to the clerk of this Court

no later than February 28, 2013. Appellant’s brief shall be due thirty days from the date new counsel

is notified of his or her appointment.
                                          __________________________________________

                                          David Puryear, Justice

Before Justices Puryear, Pemberton and Rose

Abated

Filed: January 25, 2013




                                              2